DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 2, 2021 have been fully considered but they are not persuasive.
Applicant first argues that Chin teaches recognizing a test pattern by a set top box is performed using information outside of the image rather than information embedded in the image as claimed.
In response, Chin teaches a plurality of embodiments regarding the manner in which the receiver device can recognize a test pattern, which includes placing test patterns in each of the signals sent from respective satellites (Chin, paragraph 0067). There are multiple test patterns per signal (Chin, paragraph 0068), and each pattern includes an identifier found within the predefined pattern itself (Chin, paragraph 0070 “…data within a test signal and/or the predefined patterns(s) e.g., a pattern identifier, and combinations of these pattern-identifying data.”) Chin clearly discloses placing a pattern identifier within an image so as to distinguish said pattern from the plurality of other patterns and from the other contents of the signal.
Second, applicant argues against the official notice taken that it was notoriously well known in the art at the time of effective filing to normalize images. Applicant did not traverse the finding of fact, but rather the motivation to modify Chin to include this feature, arguing that Chin would have no need to normalize a test pattern image as it takes place within a set top box and not a display device.
In response, the use of a set top box is only exemplary, as Chin discloses the receiver device may be any compatible display device that can receive the disclosed signals (such as personal computers, Chin paragraphs 0049, 0060-0061, and 0141), which would then include scenarios requiring 
Third, applicant argues against the official notice taken that a person of ordinary skill in the art would be motivated to modify Chin to include the additional steps of determining a time offset between a received audio frame and an image to further measure the quality of a delivered video content segment. Applicant argues there would never be a need to for such a measurement as audio and video content would remain synchronized due to the presence of matching time stamps.
In response, the examiner provides Sun et al. (2015/0009406, see paragraphs 0062 and 0136) as evidence that performing said measurement was in fact common practice at the time of effective filing, as said measurement accounts for packet loss over networks.
Lastly, applicant argues against the official notice taken that using the results of test image comparison to adjust the output characteristics of a display device was notoriously well known at the time of effective filing. Again, applicant did not traverse the finding of fact, but rather the motivation to modify Chin to include this feature, arguing that the set top box of Chin cannot correct the output of a display device as it has no capability to identify what a display device is outputting.
In response, the examiner again notes the use of a set top box is only exemplary, as Chin discloses the receiver device may be any compatible display device that can receive the disclosed signals (such as personal computers, Chin paragraphs 0049, 0060-0061, and 0141), and is not limited to display agnostic set top boxes. As applicant did not traverse the finding of fact, this is taken as an admission of the fact herein, see MPEP 2144.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 10-12, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al. (2016/0198152, of record) [Chin].
Regarding claims 1, 10, and 17, Chin discloses a computing system configured to assess video content, the computing system comprising:
an interface configured to receive an image stored at a destination of the video content (test image, paragraph 0074);
a memory in communication with the interface, the memory being configured to store the received image and at least a portion of a reference image associated with the video content (test image is compared to reference image, paragraph 0074); and
processing circuitry in communication with the memory, the processing circuitry being configured to:
detect embedded information in the image, the embedded information indicating that the image represents a frame of a test pattern of the video content (e.g. SMPTE color bars or Phillips PM test cards, paragraphs 0070 and 0074);
utilize an implicit knowledge of the test pattern to compare at least a portion of the image to the portion of the reference image stored to the memory (paragraph 0076); and


Regarding claims 2 and 11, Chin discloses the computing system and method of claims 1 and 10, wherein the processing circuitry is further configured to: determine that the one or more characteristics of the video content are different from one or more standard characteristics of a source associated with the video content; and signal, via the interface, a communication to a third-party system indicating that the one or more characteristics of the video content are different from the one or more standard characteristics of the source associated with the video content (report generation, paragraph 0081).

Regarding claims 3 and 12, Chin discloses the computing system and method of claims 2 and 11, wherein the one or more standard characteristics include color difference image subsampling information (paragraph 0076).

Regarding claims 5 and 14, Chin discloses the computing system and method of claims 1 and 10, wherein the processing circuitry is further configured to: determine a frequency of occurrence of values associated with one or more least significant bits (LSBs) associated with the portion of the image; and determine, based on the determined frequency of occurrence of the values associated with the pair of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 6, 13, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chin.
Regarding claims 4 and 13, Chin discloses the computing system and method of claims 1 and 10, wherein the image is represented in a first color representation (and also subject to filtering and processing as needed, paragraph 0076), but fails to disclose normalizing the image, wherein the processing circuitry is configured to sample one or more pixels of the image; and convert the sampled one or more pixels to converted pixels represented in a second color representation.
Examiner takes official notice that normalizing images was notoriously well known in the art at the time of effective filing, specifically useful during the testing of images to prevent overcorrection of dimensions during the testing process (too bright or too dark would lead to an exaggerated difference).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system and method of Chin to include normalizing the image by sampling one or more pixels of the image and convert the sampled one or more pixels to converted pixels represented in a second color representation.

Regarding claims 6 and 15, Chin discloses the computing system and method of claims 1 and 10, but fails to disclose the interface is further configured to receive an audio frame captured at the destination of the video content, the audio frame corresponding to the received image, wherein the memory is further configured to store the received audio frame, and wherein to determine the quality of the video content segment as delivered at the destination, the processing circuitry is further configured to: determine a time offset between the received audio frame and the received image; and determine an audio-video offset of the video content segment based on the time offset determined between the received audio frame and the received image.
Examiner takes official notice that measuring a time offset between received audio and visual frames was notoriously well known in the art at the time of effective filing. Said metric is a significant indicator of service quality, as out of synch audio significantly degrades a viewing experience of content.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system and method Chin to include the interface is further configured to receive an audio frame captured at the destination of the video content, the audio frame corresponding to the received image, wherein the memory is further configured to store the received audio frame, and wherein to determine the quality of the video content segment as delivered at the destination, the processing circuitry is further configured to: determine a time offset between the received audio frame and the received image; and determine an audio-video offset of the video content segment based on the time offset determined between the received audio frame and the received image.

Regarding claims 16 and 18, Chin discloses the method and computer readable storage medium of claims 10 and 17, but fails to disclose modifying one of metadata or pixels associated with the multimedia content based on the determined characteristics of the video content to modify a visual rendering of the multimedia content at the destination.
Examiner takes official notice that using the results of test image comparison to adjust the output characteristics of a display device was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to modify the method and computer readable storage medium of Chin to include modifying one of metadata or pixels associated with the multimedia content based on the determined characteristics of the video content to modify a visual rendering of the multimedia content at the destination, for the benefit of using the results to correct the output of a display device for proper rendering.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421